DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action mailed 02/04/2022.
	
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 19 and 20 are allowable over the prior art of record. The closest prior art of record SHAW et al. (U.S. Pub. No. 2017/0230694 A1), teaches receiving a context for a user of the user device; and select at least one recommendation for the user in dependence on the context, wherein the at least one recommendation varies in dependence on the context, such that a first at least one recommendation for a user in a first context is different from a second at least one recommendation for the same user in a second context. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1, 19 and 20 as “determining an assistive action comprising an action configured to assist the at least one user to complete a preliminary activity prior to the group activity commencing at the specified point in time, the assistive action including a dialogue, wherein the assistive action is adjusted based on tone analysis of the audio data; determining a computer generated voice to use in outputting the dialogue, the computer generated voice corresponding to a favorite fictional character of the at least one user”. 
Dependent claims 2-11, 16, 27-32 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/Examiner, Art Unit 2168      

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168